ORDER
The Disciplinary Review Board having filed a report with the Court on a motion for final discipline in DRB 02-12, recommending that MARC M. SCOLA of ALLAMUCHY, who was admitted to the bar of this State in 1993 and who thereafter was temporarily suspended from the practice of law by Order of the Court filed *59July 23, 2001, be disbarred on the basis of respondent’s guilty plea to one count of third-degree theft by deception, in violation of N.J.S.A. 2C:20-4 and N.J.S.A. 2C:2-6, and one count of third-degree witness tampering, in violation of N.J.S.A. 2C:28-5(a)(l);
And the Disciplinary Review Board having determined that respondent’s conduct violated RPC 8.4(b)(commission of a criminal act that reflects adversely on his honesty trustworthiness or fitness as a lawyer) and RPC 8.4(c)(conduet involving dishonesty fraud, deceit or misrepresentation);
And MARC M. SCOLA having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that MARC M. SCOLA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MARC M. SOLA, pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MARC M. SCOLA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.